J-S41038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GLYNN A. WILDONER, JR.                     :
                                               :
                       Appellant               :   No. 779 MDA 2022

               Appeal from the PCRA Order Entered April 14, 2022
      In the Court of Common Pleas of Luzerne County Criminal Division at
                         No(s): CP-40-CR-0003314-2016


BEFORE:      LAZARUS, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED: DECEMBER 30, 2022

        Appellant Glynn A. Wildoner appeals from the order of the Court of

Common Pleas of Luzerne County denying his petition pursuant to the Post-

Conviction Relief Act (PCRA).1 PCRA counsel filed a petition to withdraw his

representation as well as an accompanying brief pursuant to Commonwealth

v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550

A.2d 213 (Pa.Super. 1988) (en banc). We affirm the PCRA court’s order and

grant counsel’s petition to withdraw.

        On November 1, 2017, a jury convicted Appellant of three counts of

rape, three counts of statutory sexual assault, one count of involuntary

deviate sexual intercourse with a person less than 16 years of age, four counts

of unlawful contact with a minor, one count of aggravated indecent assault,
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S41038-22



four counts of corruption of minors, two counts of endangering the welfare of

children, and four counts of indecent assault.

       On January 26, 2018, the trial court sentenced Appellant to an

aggregate term of 300 to 600 months’ (25 to 50 years’) of incarceration.

Appellant filed post-sentence motions which were denied on May 22, 2018.

On June 11, 2019, this Court affirmed the judgment of sentence and on

December 23, 2019, our Supreme Court denied Appellant’s petition for

allowance of appeal.

       On February 21, 2020, Appellant filed a timely PCRA petition.2 After the

PCRA court appointed Appellant counsel, an evidentiary hearing was held on

March 3, 2022. In an order dated March 31, 2022, the PCRA court denied

Appellant’s petition.

       However, the trial court’s order was not served on the parties until April

14, 2022. On May 16, 2022, Appellant’s prior counsel, Jeffrey A. Yelen, Esq.

filed a motion to reinstate Appellant’s collateral appeal rights nunc pro tunc.

On May 23, 2022, the PCRA court granted this motion and reinstated

Appellant’s PCRA appeal rights.

       On May 24, 2022, Appellant filed a notice of appeal, purporting to appeal

from the “order entered in this matter on the 23rd day of May 2022, reinstating

his appellate rights as to the denial of his PCRA petition on March 31, 2022.”

____________________________________________


2Any PCRA petition, “including a second or subsequent petition, shall be filed
within one year of the date the judgment becomes final.” 42 Pa.C.S.A. §
9545(b)(1).

                                           -2-
J-S41038-22



        Pursuant to our appellate rules, “no order of a court shall be appealable

until it has been entered upon the appropriate docket in the lower court.”

Pa.R.A.P. 301(a)(1). Pennsylvania Rule of Criminal Procedure 114 provides

that an order is properly entered when the docket entries indicate “(a) the

date of receipt in the clerk's office of the order or court notice; (b) the date

appearing on the order or court notice; and (c) the date of service of the order

or court notice.” Pa.R.Crim.P. 114(C)(2). The thirty-day time-period for

appealing from a criminal order other than a judgment of sentence begins to

run on the day that the order is served on the parties by the clerk of courts.

See Pa.R.A.P. 108(a)(1), (d).

        In this case, the trial court’s March 31, 2022 order denying Appellant’s

petition was not appealable until the order was properly served on the parties

on April 14, 2022.3 As a result, Appellant’s notice of appeal was timely filed

on Monday, May 16, 2022. See 1 Pa.C.S.A. § 1908 (whenever the last day of

any … period shall fall on a Saturday or Sunday, or on any day made a legal

holiday…, such day shall be omitted from the computation).

        On collateral appeal, Appellant’s current counsel was appointed to

prepare an appellate brief on Appellant’s behalf. Thereafter, counsel filed a

petition to withdraw and a no-merit Turner-Finley brief.

        Our standard of review is as follows:

        When reviewing the denial of a PCRA petition, we must determine
        whether the PCRA court's order is supported by the record and
____________________________________________


3   We have amended the caption of this case accordingly.

                                           -3-
J-S41038-22


     free of legal error. Generally, we are bound by a PCRA court's
     credibility determinations. However, with regard to a court's legal
     conclusions, we apply a de novo standard.

Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016) (quotation

marks and quotations omitted).

     As an initial matter, we must first review counsel’s petition to withdraw.

     Counsel petitioning to withdraw from PCRA representation must
     proceed ... under Turner, supra and Finley, supra and ... must
     review the case zealously. Turner/Finley counsel must then
     submit a “no-merit” letter to the trial court, or brief on appeal to
     this Court, detailing the nature and extent of counsel's diligent
     review of the case, listing the issues which petitioner wants to
     have reviewed, explaining why and how those issues lack merit,
     and requesting permission to withdraw.

     Counsel must also send to the petitioner: (1) a copy of the “no
     merit” letter/brief; (2) a copy of counsel's petition to withdraw;
     and (3) a statement advising petitioner of the right to proceed pro
     se or by new counsel.

     Where counsel submits a petition and no-merit letter that ...
     satisfy the technical demands of Turner/Finley, the court — trial
     court or this Court — must then conduct its own review of the
     merits of the case. If the court agrees with counsel that the claims
     are without merit, the court will permit counsel to withdraw and
     deny relief.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa.Super. 2012) (quoting

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.Super. 2007) (brackets

omitted)).

     After reviewing the record and counsel’s petition to withdraw, we find

that PCRA counsel has complied with the technical requirements of Turner

and Finley, supra. In his appellate brief, PCRA counsel detailed the nature

and extent of his review, listed two issues which Appellant wished to appeal,



                                    -4-
J-S41038-22



and explained why he believed each claim was frivolous. Counsel indicated

that after conscientious review of the record, he could not identify any

meritorious issues that he could raise on Appellant’s behalf. Moreover, counsel

attached his letter to Appellant specifically indicating that he believed that the

appeal was wholly frivolous for the reasons set forth in his brief and notifying

him of his right to raise additional points for consideration by proceeding pro

se or with the assistance of privately retained counsel. See Commonwealth

v. Muzzy, 141 A.3d 509, 511 (Pa.Super. 2016).

      We now consider the issues PCRA counsel presents in his brief to

ascertain whether any of the claims entitles Appellant to relief. PCRA counsel

raises two claims of the ineffectiveness of counsel. In reviewing claims of

ineffectiveness of counsel, we are guided by the following principles:

         It is well-established that counsel is presumed to have
         provided effective representation unless the PCRA petitioner
         pleads and proves all of the following: (1) the underlying
         legal claim is of arguable merit; (2) counsel's action or
         inaction lacked any objectively reasonable basis designed to
         effectuate his client's interest; and (3) prejudice, to the
         effect that there was a reasonable probability of a different
         outcome if not for counsel's error. See Commonwealth v.
         Pierce, 515 Pa. 153, 527 A.2d 973, 975–76 (1987);
         Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052,
         80 L.Ed.2d 674 (1984). The PCRA court may deny an
         ineffectiveness claim if “the petitioner's evidence fails to
         meet a single one of these prongs.” Commonwealth v.
         Basemore, 560 Pa. 258, 744 A.2d 717, 738 n.23 (2000)....
         Because courts must presume that counsel was effective, it
         is the petitioner's burden to prove otherwise. See Pierce,
         supra; Commonwealth v. Holloway, 559 Pa. 258, 739
         A.2d 1039, 1044 (1999).




                                      -5-
J-S41038-22


      [Commonwealth v. Natividad, 595 Pa. 188, 207–208, 938 A.2d
      310, 321 (2007);] see also Commonwealth v. Hall, 582 Pa.
      526, 537, 872 A.2d 1177, 1184 (2005) (stating an appellant's
      failure to satisfy any prong of the Pierce ineffectiveness test
      results in a failure to establish the arguable merit prong of the
      claim of ineffectiveness).

Commonwealth v. Johnson, 179 A.3d 1105, 1114 (Pa.Super. 2018).

      First, Appellant claims trial counsel was ineffective in failing to present

DNA evidence in his defense. However, Appellant fails to establish how DNA

evidence would have been beneficial to his case as the defense theory at trial

was that Appellant was falsely accused of sexually assaulting the victims.

      At the PCRA hearing, trial counsel indicated that he had argued at trial

that there was no physical evidence to prove the prosecution’s allegations that

Appellant had abused the minor victims. N.T. PCRA hearing, 3/3/22, at 20. In

addition, trial counsel argued that there should have been no DNA results or

physical evidence to present at trial in light of Appellant’s assertion that the

abuse never occurred. Id. at 20-21.

      As a result, we agree that there is no arguable merit to Appellant’s claim

that counsel was ineffective for failing to present DNA evidence at trial.

      Second, Appellant asserts that appellate counsel was ineffective in

failing to properly preserve for appeal a specific challenge to the sufficiency of

the evidence supporting one of his corruption of minors convictions.

      In his appellate brief on direct appeal, Appellant argued that there was

insufficient evidence to support his corruption of minors conviction against one

of the victims (“A.H.”) as the Commonwealth failed to show Appellant engaged



                                      -6-
J-S41038-22



in “any course of conduct in violation of Chapter 31 (relating to sexual

offenses)” pursuant to 18 Pa.C.S.A. § 6301(a)(1)(ii).

      This Court noted Appellant had not raised this specific argument in his

court-ordered Rule 1925(b) statement, but instead challenged his corruption

of minors convictions based on his allegation that the prosecution failed to

show that Appellant engaged in conduct which corrupted or tended to corrupt

the morals of either victim.

      As such, this Court found Appellant’s specific challenge to his corruption

of minors conviction was waived by his failure to include it in his 1925(b)

statement. Commonwealth v. Wildoner, 981 MDA 2018, 2019 WL

2447057, at *6 (Pa.Super. June 11, 2019) (unpublished memorandum) (citing

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013) (clarifying

that “[i]n order to preserve a challenge to the sufficiency of the evidence on

appeal, an appellant's Rule 1925(b) statement must state with specificity the

element or elements upon which the appellant alleges that the evidence was

insufficient”).

      However, this Court noted that, even assuming that it had granted

Appellant relief on this issue, the trial court’s sentencing scheme would not

have been disrupted as Appellant’s sentence for corruption of minors relating

to victim A.H. ran concurrently with the rest of his sentence. Wildoner, 981

MDA 2018, at *6 n.3.

      Thus, Appellant has not shown that appellate counsel’s failure to

properly preserve this issue for review resulted in prejudice, such that there

                                     -7-
J-S41038-22



was a reasonable probability of a different outcome if not for counsel's error.

Johnson, supra.

      Accordingly, we conclude that the PCRA court did not err in dismissing

Appellant’s petition, which does not contain any non-frivolous issues of

arguable merit. We, therefore, affirm the PCRA court’s order dismissing

Appellant’s petition and grant counsel’s petition to withdraw.

      Order affirmed. Petition to Withdraw as Counsel granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:12/30/2022




                                     -8-